UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7248


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHNNY LYNN BAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:07-cr-00435-JRS-1; 3:10-cv-00762-JRS)


Submitted:   March 27, 2012                 Decided:   March 30, 2012


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Hughes, LAW OFFICES OF D. CRAIG HUGHES, Houston, Texas,
for Appellant. Neil H. MacBride, United States Attorney,
Elizabeth C. Wu, Assistant United States Attorney, Samuel E.
Fishel, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny Lynn Baker appeals the district court’s order

denying   relief   on    his    28   U.S.C.A.   § 2255   (West   Supp.   2011)

motion.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.         United States v. Baker, Nos. 3:07-cr-00435-

JRS-1; 3:10-cv-00762-JRS (E.D. Va. Oct. 20, 2010).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2